Citation Nr: 1118467	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09- 21 735	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the cervical spine (cervical spine disability).

2.  Entitlement to a rating in excess of 20 percent prior to May 29, 2007, and in excess of 40 percent from May 29, 2007, for degenerative disc disease of the thoraco-lumbar spine (thoraco-lumbar spine disability).

3.  Entitlement to an initial rating in excess of 10 percent prior to May 21, 2009, and in excess of 20 percent from May 21, 2009, for radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right upper extremity.

5.  Entitlement to a rating in excess of 10 percent for arthritis of the right hip (right hip disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to October 1969 and from March 1985 to October 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2007 and July 2008 rating decisions.  In an August 2007 rating decision, the RO, in pertinent part, assigned 20 percent ratings for the Veteran's cervical and thoraco-lumbar spine disabilities and 10 percent ratings for the right hip disability, all effective January 25, 2007.  In that decision, the RO also granted service connection for radiculopathy of the right upper and lower extremities and assigned separate intial 10 percent ratings, effective January 25, 2007.  In a July 2008 rating decision,  the RO, in pertinent part, denied ratings in excess of 20 percent for the cervical and thoraco-lumbar spine disabilities and in excess of 10 percent for the other three disabilities listed on the title page.  Although the Veteran also filed a notice of disagreement with regard to the July 2008 RO denial of service connection for transitional cell carcinoma of the bladder, he did not perfect an appeal to this issue following issuance of a statement of the case in April 2009.

In an August 2009 rating decision, the RO, in pertinent part, assigned a 40 percent rating for the Veteran's thoraco-lumbar spine disability, effective September 13, 2007; a 20 percent rating for radiculopathy of the right lower extremity and a 10 percent rating for radiculopathy of the left lower extremity, both effective May 21, 2009; and awarded a total rating based upon individual unemployability (TDIU), effective April 16 2008.  

In a January 2010 rating decision, the RO, in pertinent part, assigned the 40 percent rating for the Veteran's thoraco-lumbar spine disability retroactively effective to May 29, 2007, and continued the TDIU.


FINDING OF FACT

On March 15, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


